Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  06/09/202022  has been entered.

Response to Amendment
	This Non-Final rejection is filed in response to Request for Continued Examination (RCE) filed 06/09/2022.
	Claims 2-4 & 10-13 are amended.
	Claims 1-20 remain pending.

Response to Arguments
Argument 1, Applicant Argues in Applicant Arguments/Remarks Made in an Amendment filed 06/09/2022 pg. 7-8 that Srivastava fails to disclose, “a project management controller operating on a processor and configured to select one or more predetermined document user interface controls for a project manager and to generate the project manager document interface controls at a main menu of a project manager operator interface”.
	Response to Argument 1, the examiner respectfully disagrees. Srivastava teaches in para. [0034, 0045, 0062-0065] that a virtual agent user interface component may be associated with a role of an entity ….a virtual agent user interface component may represent a scrum master, a data scientist, or a project manager… cloud platform 220 may obtain, from data structure 250, stored information identifying a set of alerts that are to be monitored, a set of representations of the virtual agent user interface component that are to be provided, or the like, and may utilize project information to complete variable portions of the virtual agent user interface component… each the virtual agent user interface component may provide information identifying an alert category, a message, a set of project components impacted by a project issue, a recommendation, a set of analytics regarding an impact of a recommendation, an action that is to be performed or was performed to remediate the project issue, or the like. 
Thus the BRI for the limitation of, “a project management controller operating on a processor and configured to select one or more predetermined document user interface controls for a project manager and to generate the project manager document interface controls at a main menu of a project manager operator interface”, encompasses who the cloud platform is configured to select a predetermined set of virtual agent user interface components for a role, such as a project manager, and generates virtual agent user interface controls, which controls project data based on the processing a document like design document or a requirements document, associated with a project manager at a menu which includes user interface controls for concerning alerts, messages, recommendations, analytics, and actions to be performed. The examiner notes that since the virtual user interface components, that are associated with a project manager role, control project data which is based on the processing of a document, therefore the virtual user interface components are document user interface controls as they allow a user to control alerts and select actions recommended to the user entity. The examiner further notes that the selection of a virtual agent user interface component to be generated for an entity is predetermined as the type virtual agent user interface component generated relates to the role of the entity; for example, a virtual interface component provides document user interface control in the form displaying a certain type of an alert which similar to what a person in their corresponding role would monitor. 
The examiner further notes that the cited portion of Srivastava para. [0081], “that systems and/or methods, described herein, may be implemented in different forms of hardware, firmware, or a combination of hardware and software”, is to show that a cloud platform 220 may be performed hardware, thus the BRI for the limitation, “a project management controller operating on a processor”,  encompasses how the cloud platform, which may provide a predetermined virtual agent user interface component based on a project manager role of a user, may operate on a hardware processor. 
The examiner further notes that at no point was official notice or inherency taken. 

	Argument 2, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 06/09/2022 pg. 11 that Srivastava fails to teach addition limitations in claims 2-4 and 10-13. 
	Response to Argument 2, applicant’s argument has been considered, however,
in light of the amendments, a newly found combination of prior art (U.S. Patent Application Publication NO. 20170192778 “Srivastava” in view of U.S. Patent Application Publication NO. 20020059425 “Belfiore”) is applied to updated rejections. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites the limitation in lines 4-5, “without using a text messaging device”. The specification does not provide support for text messaging without a text messaging device. Further, given that the specification does not provide context for a “text messaging device”, then the plain meaning of this term would be “any device capable of text messaging”. It is unclear how you can text message without using a device capable of text messaging. 
Claim 13 is rejected for similar reasons. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "from the document" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the limitation “from the document” is being interpreted as “from the document user interface control”.
Claims 3-4 & 11-13 are rejected for similar reasons.
Claims 4 and 13 further rejected as noted above they recite the limitation in lines 4-5, “without using a text messaging device”. Given that the specification does not provide context for a “text messaging device”, then the plain meaning of this term would be “any device capable of text messaging”. It is unclear how you can text message without using a device capable of text messaging. For examination purposes, the claim is being interpreted as if it does not contain this language.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication NO. 20170192778 “Srivastava”.
Claim 1:
Srivastava teaches a system for operator interface processing for project document collaboration, comprising:	 a project management controller (i.e. para. [0062], cloud platform 220 may generate the virtual agent user interface component) operating on a processor (i.e. para. [0034], software instructions stored in memory 330 and/or storage component 340 may cause processor 320 to perform one or more processes described herein) and configured to select one or more predetermined document (i.e. para. [0045], cloud platform 220 may receive the project data based on processing a document (e.g., a design document, a requirements document, etc) user interface controls for a project manager and to generate the project manager document user interface controls at a main menu of a project manager operator interface (i.e. para. [0064-0065], “a virtual agent user interface component may be associated with a role of an entity ….a virtual agent user interface component may represent a scrum master, a data scientist, or a project manager… cloud platform 220 may obtain, from data structure 250, stored information identifying a set of alerts that are to be monitored, a set of representations of the virtual agent user interface component that are to be provided, or the like, and may utilize project information to complete variable portions of the virtual agent user interface component”, wherein the BRI for user controls for a project manager encompasses how the cloud platform selects certain user interface components to generate, which are associated with the role of project manager and generates a menu interface for controlling project data based on a document by displaying controls for viewing alerts, completing project portions, and executing recommendations that resolve displayed alerts);	 the project management controller configured to select one or more predetermined document user interface controls (i.e. para. [0064], a virtual agent user interface component may be associated with a role of an entity) for a project service provider to generate the project service provider document user interface controls at a main menu of a project service provider operator interface (i.e. para. [0064], “a virtual agent user interface component may represent a scrum master”, wherein it is noted that applicant’s instant specification defines in para. [0018], that a project service provider is someone who provides services for a project. Therefore, the BRI for the claimed limitation of a project service provider encompasses how scrum master’s provides a service to a project and how the cloud platform may generate specific virtual agent interface components, with UI alerts and recommendations, associated with the scrum master role);	 the project management controller configured to select one or more predetermined document user interface controls (i.e. para. [0064], a virtual agent user interface component may be associated with a role of an entity) for project personnel and to generate the project personnel document user interface controls at a main menu of a project personnel operator interface (i.e. para. [0065], cloud platform 220 may generate a first version of the data scientist virtual agent user interface component for an agile development project); and	 wherein the project manager document user interface controls, the project service provider document user interface controls and the project personnel document user interface controls are different from each other (i.e. para. [0062][0064], cloud platform 220 may generate multiple virtual agent user interface components which each represent a different one of multiple virtual agents that perform different functions).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20170192778 “Srivastava”, and further in view of U.S. Patent Application Publication NO. 20020059425 “Belfiore”.
Claim 2:
Srivastava teaches the system of claim 1
wherein the project management controller selects the project manager (i.e. para. [0063], virtual agent user interface component may represent … a project manager) document user interface controls from a project manager document user interface control template (i.e. para. [0065], cloud platform 220 may generate the virtual agent user interface component based on a template).  
While Srivastava teaches wherein the project management controller selects the project manager document user interface controls from a project manager document user interface control template, Srivastava may not explicitly teach a user interface control template
to allow the project manager to communicate with the project personnel using text messaging from the document.  
However, Belfiore teaches 
a user interface control template
to allow the project manager to communicate with the project personnel using text messaging from the document (i.e. para. [0095], “a user may choose to have her messages displayed through video/audio and reply by text”, wherein the examiner notes that para. [0205] teaches that Authorization module 1104 may “determine what actions an authenticated entity may perform in a dynamic environment in which group membership, roles and delegation of rights of each entity may be changed”, thus a first user with first authentication level may send a text message to a second user with a second authentication level. Wherein the examiner notes para. [0108-0112] cites that that the user interface used to display and responds to messages are part of unified portal of the user interface component, window sharing and document sharing, such that when a user is in communication with someone on a communication list, either party may activate window sharing or document sharing so that the other individual may view the window or document in question). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to allow the project manager to communicate with the project personnel using text messaging from the document, to Srivastava’s interface templates for roles like manager and project personnel, with allowing users of different authorization levels to view send text messages to each other, as taught by Belfiore. One would have been motivated to combine Srivastava with Belfiore and would have had a reasonable expectation of success in order to provide users with the more convenient methods of response.

Claim 3:
Srivastava teaches the system of claim 1,
wherein the project management controller selects the project service provider (i.e. para. [0064], a virtual agent user interface component may represent a scrum master) document user interface controls from a project service provider document user interface control template (i.e. para. [0065], cloud platform 220 may generate the virtual agent user interface component based on a template).
While Srivastava teaches wherein the project management controller selects the project service provider document user interface controls from a project service provider document user interface control template, Srivastava may not explicitly teach
to allow the project service provider to communicate with the project personnel using a video channel from the document.  
	However, Belfiore teaches,
to allow the project service provider to communicate with the project personnel using a video channel from the document (i.e. para. [0268], “Jenna videoconferences her friend … They then collaborate on a homework assignment (making a video report about rain forest issue). They both link to the project site and do real-time editing of video/text during the videoconference”, wherein it is further noted in para. [0205] that an  authenticated entity may perform in a dynamic environment in which group membership, roles and delegation of rights of each entity may be change, thus a first user with first authentication level may schedule a videoconference message to a second user with a second authentication level. Wherein the examiner notes para. [0108-0112] cites that that the user interface used to display and responds to messages are part of unified portal of the user interface component, window sharing and document sharing, such that when a user is in communication with someone on a communication list, either party may activate window sharing or document sharing so that the other individual may view the window or document in question).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to allow the project service provider to communicate with the project personnel using a video channel from the document, to Srivastava’s interface templates for roles like manager and project personnel, with allowing users of different authorization levels to schedule video conference messages with each other, as taught by Belfiore. One would have been motivated to combine Srivastava with Belfiore and would have had a reasonable expectation of success in order to provide users with the more convenient methods of response.

Claim 4:
Srivastava teaches the system of claim 1,
wherein the project management controller selects the project personnel document user interface controls from a project personnel (i.e. para. [0065], cloud platform 220 may generate a first version of the data scientist virtual agent user interface component for an agile development project) document user interface control template (i.e. para. [0065], cloud platform 220 may generate the virtual agent user interface component based on a template)
While Srivastava teaches wherein the project management controller selects the project personnel document user interface controls from a project personnel document user interface control template, Srivastava may not explicitly teach
to allow the project personnel to communicate with the project manager using a text messaging system from the document without using a text messaging device.  
However, Belfiore teaches to
to allow the project personnel to communicate with the project manager using a text messaging system from the document without using a text messaging device (i.e. para. [0095], “a user may choose to have her messages displayed through video/audio and reply by text”, wherein the examiner notes that para. [0205] teaches that Authorization module 1104 may “determine what actions an authenticated entity may perform in a dynamic environment in which group membership, roles and delegation of rights of each entity may be changed”, thus a first user with first authentication level may send a text message to a second user with a second authentication level without using a separate text messaging device. Wherein the examiner notes para. [0108-0112] cites that that the user interface used to display and responds to messages are part of unified portal of the user interface component, window sharing and document sharing, such that when a user is in communication with someone on a communication list, either party may activate window sharing or document sharing so that the other individual may view the window or document in question).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to allow the project personnel to communicate with the project manager using a text messaging system from the document without using a text messaging device, to Srivastava’s interface templates for roles like manager and project personnel, with allowing users of different authorization levels to send text messages to each other, as taught by Belfiore. One would have been motivated to combine Srivastava with Belfiore and would have had a reasonable expectation of success in order to provide users with the more convenient methods of response.

Claims 5-8, 10, & 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20170192778 “Srivastava” as applied to claims 1 and 9 above, and further in view of U.S. Patent Application Publication NO. 20130298037 “Matthews”.
Claim 5:
Srivastava teaches the system of claim 1 
wherein the project management controller selects the project manager document user interface controls (i.e. para. [0063], virtual agent user interface component may represent … a project manager) from a project manager document user interface control template (i.e. para. [0065], cloud platform 220 may generate the virtual agent user interface component based on a template)

While Srivastava teaches including project manager document user interface controls, Srivastava does not explicitly teach the project manager document user interface controls 
	that includes one or more project service provider status document user interface controls and one or more project personnel status document user interface controls.	However, Matthews also teaches 
	(i.e. para. [0030], Fig. 2, it is noted that “The members of a hub can be defined by any number of different classes of people, such as Junior, Teen, Mom, Dad, (or Parent)”, wherein a second user is equivalent to a hub member interface for the “Me” member class)
	Matthews further teaches project service user interface controls
that includes one or more (i.e. para. [0029], it is noted in Fig. 2 that, “The hub contains links to other members' profiles, and based on restriction settings, allows aggregation for visibility of some of other members' data and information within the hub”, wherein a second member class is equivalent to the “Dad” hub member interface information, wherein the “Me” member class is able to see the information status of the “Dad” member class) status document user interface controls (i.e. para. [0035], The hub user interface integrates functions, calendar functionality, event and/or data summaries (i.e., on the "wall"), as well as content that is shared between the members of the hub (e.g., lists, documents, etc.)) and one or more (i.e. para. [0029], Fig. 2, it is noted that a third user is equivalent to the “Lisa” hub member interface information).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the project manager document user interface controls that includes one or more project service provider status document user interface controls and one or more project personnel status document user interface controls, to Srivastava’s interface templates for roles, with displaying the user interface controls such as data summaries and shared widgets from other class roles such as Parent and Teen, as taught by Matthews. One would have been motivated to combine Srivastava with Matthews and would have had a reasonable expectation of success in order to coordinate tasks and other usage to be performed by different users (Mathews, para. [0020]).

Claim 6:
Srivastava teaches the system of claim 1 
wherein the project management controller (i.e. para. [0062], cloud platform 220 may generate the virtual agent user interface component) selects the project service provider document user interface controls (i.e. para. [0064], a virtual agent user interface component may represent a scrum master) from a project service provider document user interface control template (i.e. para. [0065], cloud platform 220 may generate the virtual agent user interface component based on a template)

While Srivastava teaches including project service provider document user interface controls, Srivastava does not explicitly teach the project service provider document user interface controls 
	that includes one or more project manager status document user interface controls and one or more project personnel status document user interface controls	However, Matthews also teaches 
	(i.e. para. [0030], Fig. 2, it is noted that “The members of a hub can be defined by any number of different classes of people, such as Junior, Teen, Mom, Dad, (or Parent)”, wherein a second member class is equivalent to a hub member interface for the “Dad” member class)
	Matthews further teaches project service user interface controls
that includes one or more (i.e. para. [0029], it is noted in Fig. 2 that, “The hub contains links to other members' profiles, and based on restriction settings, allows aggregation for visibility of some of other members' data and information within the hub”, wherein a first user is equivalent to the “Me” hub member interface information, wherein the “Dad” member class is able to see the information status of the “Me” member class) status document user interface controls (i.e. para. [0035], The hub user interface integrates functions, calendar functionality, event and/or data summaries (i.e., on the "wall"), as well as content that is shared between the members of the hub (e.g., lists, documents, etc.)) and one or more (i.e. para. [0029], Fig. 2, it is noted that a third user is equivalent to the “Lisa” hub member interface information)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add project service provider document user interface controls that includes one or more project manager status document user interface controls and one or more project personnel status document user interface controls, to Srivastava’s interface templates for roles, with displaying the user interface controls such as data summaries and shared widgets from other class roles such as Parent and Teen, as taught by Matthews. One would have been motivated to combine Srivastava with Matthews and would have had a reasonable expectation of success in order to coordinate tasks and other usage to be performed by different users (Mathews, para. [0020]).

Claim 7:
Srivastava teaches the system of claim 1 
wherein the project management controller (i.e. para. [0062], cloud platform 220 may generate the virtual agent user interface component) selects the project personnel user interface controls from a project personnel document user interface (i.e. para. [0065], cloud platform 220 may generate a first version of the data scientist virtual agent user interface component for an agile development project) control template (i.e. para. [0065], cloud platform 220 may generate the virtual agent user interface component based on a template)

While Srivastava teaches including project personnel document user interface controls, Srivastava does not explicitly teach the project personnel document user interface controls 
that includes one or more project manager status document user interface controls and one or more project service provider status document user interface controls.
	However, Matthews also teaches 
	(i.e. para. [0030], Fig. 2, it is noted that “The members of a hub can be defined by any number of different classes of people, such as Junior, Teen, Mom, Dad, (or Parent)”, wherein a second member class is equivalent to a hub member interface for the “Lisa” member class)
	Matthews further teaches 
that includes one or more (i.e. para. [0029], it is noted in Fig. 2 that, “The hub contains links to other members' profiles, and based on restriction settings, allows aggregation for visibility of some of other members' data and information within the hub”, wherein a first member class is equivalent to the “Me” hub member interface information and the member class “Lisa”, can see information of the member class “Me”) status document user interface controls (i.e. para. [0035], The hub user interface integrates functions, calendar functionality, event and/or data summaries (i.e., on the "wall"), as well as content that is shared between the members of the hub (e.g., lists, documents, etc.)) and one or more (i.e. para. [0029], Fig. 2, it is noted that a second user is equivalent to the “Dad” hub member interface information)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a project personnel document user interface that includes one or more project manager status document user interface controls and one or more project service provider status document user interface controls, to Srivastava’s interface templates for roles, with displaying the user interface controls such as data summaries and shared widgets from other class roles such as Parent and Teen, as taught by Matthews. One would have been motivated to combine Srivastava with Matthews and would have had a reasonable expectation of success in order to coordinate tasks and other usage to be performed by different users (Mathews, para. [0020]).

Claim 8:
 Srivastava teaches the system of claim 1 
wherein the project management controller selects the project personnel document user interface controls from a project personnel document user interface (i.e. para. [0065], cloud platform 220 may generate a first version of the data scientist virtual agent user interface component for an agile development project) control template (i.e. para. [0065], cloud platform 220 may generate the virtual agent user interface component based on a template)

While Srivastava does teach a project personnel document user interface template, Srivastava does not teach the interface template
as a function of project manager status and project service provider status data
	However, Matthews also teaches
	a (i.e. para. [0030], Fig. 2, it is noted that “The members of a hub can be defined by any number of different classes of people, such as Junior, Teen, Mom, Dad, (or Parent)”, wherein a second member class is equivalent to a hub member interface for the “Lisa” member class).
	Matthews further teaches a 
as a function of (i.e. it is noted in para. [0084], Fig. 2, that, “the hub user interface may provide a single unified access point to shared hub messages, status updates”, wherein the status of a first member class “Me” is “Picking up Son”) and (i.e. it is noted in para. [0084], Fig. 2, that, “the hub user interface may provide a single unified access point to shared hub messages, status updates”, wherein the status of a second member class “Dad” is “Getting Dinner”).

Claim 10:
Srivastava teaches a system for presentation processing for documents for collaboration between project personnel, project manager and project service providers, comprising:	a project management controller (i.e. para. [0062], cloud platform 220 may generate the virtual agent user interface component) operating on a processor (i.e. para. [0034], software instructions stored in memory 330 and/or storage component 340 may cause processor 320 to perform one or more processes described herein) and configured to select one or more predetermined document (i.e. para. [0045], cloud platform 220 may receive the project data based on processing a document (e.g., a design document, a requirements document, etc) user interface controls for a project manager and to generate the project manager document user interface controls at a main menu of a project manager operator interface (i.e. para. [0064-0065], “a virtual agent user interface component may be associated with a role of an entity ….a virtual agent user interface component may represent a scrum master, a data scientist, or a project manager… cloud platform 220 may obtain, from data structure 250, stored information identifying a set of alerts that are to be monitored, a set of representations of the virtual agent user interface component that are to be provided, or the like, and may utilize project information to complete variable portions of the virtual agent user interface component”, wherein the BRI for user controls for a project manager encompasses how the cloud platform selects certain user interface components to generate, which are associated with the role of project manager and generates a menu interface for controlling project data based on a document by displaying controls for viewing alerts, completing project portions, and executing recommendations that resolve displayed alerts);	 a project management controller operating on the processor and configured to select one or more predetermined document controls (i.e. para. [0064], a virtual agent user interface component may be associated with a role of an entity) for a project service provider to generate (i.e. para. [0064], “a virtual agent user interface component may represent a scrum master”, wherein it is noted that applicant’s instant specification defines in para. [0018], that a project service provider is someone who provides services for a project. Therefore, the BRI for the claimed limitation of a project service provider encompasses how scrum master’s provides a service to a project and how the cloud platform may generate specific virtual agent interface components, with UI alerts and recommendations, associated with the scrum master role);	the project management controller configured to select one or more predetermined document user interface controls (i.e. para. [0064], a virtual agent user interface component may be associated with a role of an entity) for project personnel and to generate the project personnel document user interface controls at a main menu of a project personnel operator interface (i.e. para. [0065], cloud platform 220 may generate a first version of the data scientist virtual agent user interface component for an agile development project); and	 wherein the project manager document user interface controls, the project service provider document user interface controls and the project personnel document user interface controls are different from each other (i.e. para. [0062][0064], cloud platform 220 may generate multiple virtual agent user interface components which each represent a different one of multiple virtual agents that perform different functions).  
While Srivastava teaches a project management controller operating on the processor and configured to select one or more predetermined document controls for a project service provider to generate the project service provider document controls at a main menu of a project service provider document interface, Srivastava may not explicitly teach
to generate an invitation to access the project service provider document controls.
However, Matthews teachers
to generate an invitation to access the project service provider document controls (i.e. para. [0035, 0101], “the hub management service 714 communicates an invitation to join the hub as an SMS, MMS, or instant message sent to the prospective member's mobile device that may include a link to a registration site or other registration instructions”, wherein a user of the hub may cause the hub to generate an invitation to access a template in the form of a private GUI of a Hub that controls content such as shared member documents). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to generate an invitation to access the project service provider document controls, to Srivastava’s interface templates for a project service provider document controls, with generating an invitation that allows other users access to certain document management controls, as taught by Matthews. One would have been motivated to combine Srivastava with Matthews and would have had a reasonable expectation of success in order to provide users with the more easily share and collaborate content with other users.

Claim 14:
	Claim 14 is the system claim having similar limitations as claim 5 and is rejected for similar reasons. 

Claim 15:
	Claim 15 is the system claim having similar limitations as claim 6 and is rejected for similar reasons. 

Claim 16:
	Claim 16 is the system claim having similar limitations as claim 7 and is rejected for similar reasons. 

Claim 17:
	Claim 17 is the system claim having similar limitations as claim 8 and is rejected for similar reasons. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20170192778 “Srivastava” as applied to claims 1 above, and further in view of U.S. Patent Application Publication NO. 8700537 “Deshpande”, as previously rejected in Final Rejection filed 03/09/2022.
Claim 9:
Srivastava teaches the system of claim 1 
wherein the project management controller selects the project personnel document user interface controls from a project personnel document user interface (i.e. para. [0065], cloud platform 220 may generate a first version of the data scientist virtual agent user interface component for an agile development project) control template (i.e. para. [0065], cloud platform 220 may generate the virtual agent user interface component based on a template)

However, Deshpande teaches
a (i.e. Col. 13, lines 22-24, Fig. 7, “users having an estimator role interact with estimator-specific GUIs 708 that are populated with user-specific lists of role-specific tasks 704”, wherein the third role’s user interface is equivalent to the role Estimator) 
Deshpande further teaches a 
as a function of (i.e. Col. 16, lines 34-35, “The OA then creates a task entitled "Perform Survey" and assigns the task to an estimator 806”, wherein first role of Origin Agent acts as a manager for assigning tasks to an estimator role) and (i.e. Col. 16, lines 13-14, Fig. 8(b), “call center employee 800 answers the call (receives the lead 821) and enters the customer's information into the system (e.g. at step 201) and creates an opportunity”, wherein the second role of Call Center Employee creates a lead that will eventually be assigned to an Estimator role).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a project personnel document user interface template as a function of project manager workflow data and project service provider workflow data, to Srivastava’s interface templates for roles, with workflow data from a first and second role in the form of an Origin Agent and a Call Center Employee are added as functions to a third Estimator role’s user interface to display their role specific task’s assigned by the first and second roles, as taught by Deshpande. One would have been motivated to combine Srivastava with Deshpande and would have had a reasonable expectation of success in order to better and more efficiently serve the needs of participants (Deshpande, Col. 2, lines 56-57).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20170192778 “Srivastava” and further in view of U.S. Patent Application Publication NO. 20130298037 “Matthews”, as applied to claim 10 above, and further in view of U.S. Patent Application Publication NO. 20020059425 “Belfiore”.
Claim 11:
Srivastava and Matthews teach the system of claim 10.
Srivastava further teaches wherein the project management controller selects the project manager (i.e. para. [0063], virtual agent user interface component may represent … a project manager) document user interface controls from a project manager document user interface control template (i.e. para. [0065], cloud platform 220 may generate the virtual agent user interface component based on a template).  
While Srivastava teaches wherein the project management controller selects the project management document user interface controls from a project manager document user interface control template, Srivastava and Matthews may not explicitly teach
to allow the project manager to view a video message from the project personnel and to communicate with the project personnel using a text messaging system from the document in response to the video message.  
However, Belfiore teaches
to allow the project manager to view a video message from the project personnel and to communicate with the project personnel using a text messaging system from the document in response to the video message (i.e. para. [0095], “a user may choose to have her messages displayed through video/audio and reply by text”, wherein the examiner notes that para. [0205] teaches that Authorization module 1104 may “determine what actions an authenticated entity may perform in a dynamic environment in which group membership, roles and delegation of rights of each entity may be changed”, thus a first user with manger authentication level may receive a video message from a second user with a personnel authentication level, and then reply using a text email messaging system in response to the video message).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to allow the project manager to view a video message from the project personnel and to communicate with the project personnel using a text messaging system from the document in response to the video message, to Srivastava-Matthews’ interface templates for roles, with allowing users of different authorization levels to view video messages and reply with text messages, as taught by Belfiore. One would have been motivated to combine Srivastava-***with Belfiore and would have had a reasonable expectation of success in order to provide users with the more convenient methods of response.

Claim 12:
Srivastava and Matthews teach the system of claim 10.
Srivastava further teaches wherein the project management controller selects the project service provider (i.e. para. [0064], a virtual agent user interface component may represent a scrum master) document user interface controls from a project service provider document user interface control template (i.e. para. [0065], cloud platform 220 may generate the virtual agent user interface component based on a template).
While Srivastava teaches wherein the project management controller selects the project service provider document user interface controls from a project service provider document user interface control template, Srivastava and Matthews may not explicitly teach
generates a control to allow the project service provider to schedule a video channel communication with the project manager and the project personnel from the document without using a video messaging device.  
However, Belfiore teaches
generates a control to allow the project service provider to schedule a video channel communication with the project manager and the project personnel from the document without using a video messaging device (i.e. para. [0105], “ a user may type "schedule a meeting with Joe Doe for 3:00." … the user interface then consults the calendar of Joe Doe if such access has been granted by John Doe…the meeting is scheduled in both John Doe's calendar and the requester's calendar”, wherein para. [0268], further gives an example wherein two users may videoconference on and work on an assignment document and do real-time editing of video/text during the video conference. Combined with Belfiore’s previous teaching in para. [0095], a case exists wherein a first user with manger authentication level may schedule a video conference with assignment document user interface controls with a second user with a personnel authentication level without using a separate video messaging device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to generate a control to allow the project service provider to schedule a video channel communication with the project manager and the project personnel from the document without using a video messaging device, to Srivastava-Matthews’ interface templates for roles, with allowing users of different authorization levels to view video messages and reply with text messages, as taught by Belfiore. One would have been motivated to combine Srivastava-***with Belfiore and would have had a reasonable expectation of success in order to provide users with the more convenient methods of collaboration.

Claim 13:
Srivastava and Matthews teach the system of claim 10.
Srivastava further teaches wherein the project management controller selects the project personnel document user interface controls from a project personnel (i.e. para. [0065], cloud platform 220 may generate a first version of the data scientist virtual agent user interface component for an agile development project) document user interface control template (i.e. para. [0065], cloud platform 220 may generate the virtual agent user interface component based on a template).  
While Srivastava teaches wherein the project management controller selects the project personnel document user interface controls from a project personnel document user interface control template, Srivastava and Matthews may not explicitly teach
generates a control to allow the project service provider to schedule a video channel communication with the project manager and the project personnel from the document without using a video messaging device, and to receive a response by text message from the project manager and the project personnel by text message without using a text messaging device.
However, Belfiore teaches to
generates a control to allow the project service provider to schedule a video channel communication with the project manager and the project personnel from the document without using a video messaging device, and to receive a response by text message from the project manager and the project personnel by text message without using a text messaging device (i.e. para. [0095, 0105, 0268], Belfiore teaches that actions such as scheduling a meeting between users of different authorization levels, wherein a meeting may be a video conference, and that a response may be a text message email).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to generate a control to allow the project service provider to schedule a video channel communication with the project manager and the project personnel from the document without using a video messaging device, and to receive a response by text message from the project manager and the project personnel by text message without using a text messaging device, to Srivastava-Matthews’ interface templates for roles, with allowing users of different authorization levels to schedule video messages and reply with text messages, as taught by Belfiore. One would have been motivated to combine Srivastava with Belfiore and would have had a reasonable expectation of success in order to provide users with the more convenient methods of collaboration.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20170192778 “Srivastava” and further in view of U.S. Patent Application Publication NO. 20130298037 “Matthews”, as applied to 10 above, and further in view of U.S. Patent Application Publication NO. 8700537 “Deshpande”.
Claim 18:
	Claim 18 is the system claim having similar limitations as claim 9 and is rejected for similar reasons. 

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20170192778 “Srivastava” as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 20210351944 “Haynes”, as previously rejected in Final Rejection filed 03/09/2022.
Claim 19:
Srivastava teaches the system of claim 1.
While Srivastava teaches project manager user interface controls, Srivastava may not explicitly teach 
wherein the project manager user interface controls allow a user to select a communications channel to be used by all members of a project to access a document.  
However, Haynes teaches,
wherein the project manager user interface controls allow a user to select a communications channel to be used by all members of a project (i.e. para. [0041], Fig. 1, “ the first region 142 can depict all communication channels, or a subset of all communication channels, that the user has permission to access”, wherein a user may view and select channels if they are an owner or a manager)  to access a document (i.e. para. [0014], the user may view any messages, files, documents, links, membership lists, organization lists, and other properties (e.g., collectively “content”) of the communication channel)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the project manager user interface controls allow a user to select a communications channel to be used by all members of a project to access a document, to Srivastava’s interface templates for roles, with wherein the project manager user interface controls allow a user to select a communications channel to be used by all members of a project to access a document, as taught by Haynes. One would have been motivated to combine Srivastava with Haynes and would have had a reasonable expectation of success in order to reduce the number of steps taken by a managing user when communicating with users about shared documents.

Claim 20:
Srivastava teaches the system of claim 1.
While Srivastava teaches project manager user interface controls, Srivastava may not explicitly teach 
wherein the project manager user interface controls allow a user to select a communications channel to be used by all members of a project and one or more identical menu selections to be presented to each user of the project.  
 However, Haynes teaches
wherein the project manager user interface controls allow a user to select a communications channel to be used by all members of a project (i.e. para. [0031], Fig. 1, a team leader that utilizes the group-based communication platform for communicating with team members“, wherein channel A may be a communication channel used by ) and one or more identical menu selections to be presented to each user of the project (i.e. para. [0076], “as the user has permission to access the communication channel (i.e., “yes” at operation 408), the channel management component 116 can access channel data associated with the communication channel in the channel data 12”, wherein as long as a team member has access to a channel, they will be presented with an identical UI to other users of the shared channel).   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the project manager user interface controls allow a user to select a communications channel to be used by all members of a project and one or more identical menu selections to be presented to each user of the project, to Srivastava’s interface templates for roles, with wherein the project manager user interface controls allow a user to select a communications channel to be used by all members of a project and one or more identical menu selections to be presented to each user of the project, as taught by Haynes. One would have been motivated to combine Srivastava with Haynes and would have had a reasonable expectation of success in order to reduce the number of steps taken by a managing user when communicating with users about shared documents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171